DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application
Applicant’s arguments, see pp. 5-6, filed 12/10/2021, with respect to claims 9 and 18 have been fully considered and are persuasive.  The 35 U.S.C. 112, 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.  The previous provisional non-statutory obvious-type double patenting rejection of claims 9, 16, 18 and 26 is withdrawn in light of the terminal disclaimer filed.
The application is in condition for allowance.  See Reasons for Allowance.
Terminal Disclaimer
The terminal disclaimer filed on 12/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,998,558 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mara Rodriguez, paralegal for attorney Mark H. Krietzman, on 12/15/2021.
The application has been amended as follows: 
Claim 9 – The recitation “has-sinusoidal-wave-shaped” has been amended to recite: --has sinusoidal-wave-shaped--.




Reasons for Allowance
Claims 9-16, 18-23 and 26 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed negative end plate and positive end plate are novel over the closest prior art – Jang (KR 20170079029 A; foreign copy and machine translation on record), Ikeda (US 2017/0110755 A1) and Mathie (US 2016/0233530 A1).
Regarding Claim 9, Jang and Ikeda disclose a negative end plate, as claimed, except for the feature, “wherein the negative end plate manifold has sinusoidal-wave-shaped air flow channels from a first side edge to an opposing side edge.”  The instant application teaches that sinusoidal-wave-shaped airflow channels can be provided to slow the airflow through past the negative end plate manifold and adjacent fuel cell assembly and avoid excessive heat buildup.  Modified Jang discloses sinusoidal-wave-shaped channels for fuel gas plate [Ikeda – Fig. 3] but particularly discloses a serpentine/meandering-shaped passage for the air flow channels of the negative end plate manifold [Ikeda – Fig. 4].  Therefore, there is no motivation for an ordinary skilled artisan to modify the negative end plate manifold of Jang further to particularly include sinusoidal-wave-shaped air flow channels.
Regarding Claim 18, Jang and Mathie disclose a positive end plate, as claimed, except for the feature, “wherein the positive end plate cover and positive end plate manifold are releasably engageable to each other through a portion of the central structural element via a plurality of snap clips.”  The instant application teaches that this engagement can aid in the assembly process, such that the positive end plate can hold itself together while the fuel cell stack assembly components are layered together prior to application of the desired compression force.  Such a concept is not taught or suggested by the cited prior art, and therefore, involves an inventive step.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/               Primary Examiner, Art Unit 1724